ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Painter Tool, Inc.                            )      ASBCA No. 61832
                                              )
Under Contract No. NOO 104-l 7-P-FD30         )

APPEARANCE FOR THE APPELLANT:                        Joseph A. Camardo, Jr., Esq.
                                                      Camardo Law Firm, P .C.
                                                      Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Katie T. Dang, Esq.
                                                      Trial Attorney
                                                      Naval Supply Systems Command
                                                       Weapons Systems Support
                                                      Mechanicsburg, PA

                                ORDER OF DISMISSAL

       The dispute has been settled. By letter dated April 23, 2019, Painter Tool, Inc.,
notified the Board that it desired to withdraw its appeal and have the Board dismiss it
with prejudice.

       The appeal is dismissed with prejudice.

       Dated: April 24, 2019



                                                  MARK A. MELNICK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 6183 2, Appeal of Painter Tool, Inc.,
rendered in conformance with the Board· s Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals